Citation Nr: 1755903	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right leg disability (claimed as right leg shortening).

4.  Entitlement to service connection for depression, to include as secondary to service-connected residuals of removal of osteochondroma from right knee with bone spurring, pain and limitation of motion.

5.  Entitlement to service connection for a neck disability, to include as secondary to service-connected residuals of removal of osteochondroma from right knee with bone spurring, pain and limitation of motion.

6.  Entitlement to service connection for back disability, to include as secondary to service-connected residuals of removal of osteochondroma from right knee with bone spurring, pain and limitation of motion.
7.  Entitlement to service connection for right hip disability, to include as secondary to service-connected residuals of removal of osteochondroma from right knee with bone spurring, pain and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2014 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.  

In February 2017 the Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing the Veteran's representative requested that the record be left open for 30 days to allow submission of additional evidence in the form of private medical records.  
Notably, a June 2017 rating decision from Veterans Benefits Administration denied entitlement to compensation under 38 U.S.C. § 1151 for a back, right hip, and neck disabilities.  In this regard, during the Board hearing, the issues under 38 U.S.C. § 1151 for back, neck, and right hip disabilities were addressed and the Veteran and his representative stated that the Veteran's claims are not based upon 38 U.S.C. § 1151.


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

2.  The Veteran's current tinnitus did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

3.  The Veteran does not have a depressive disorder disability.  

4.  The Veteran's current neck disability did not have onset in active service, arthritis of his neck did not manifest within one year of separation from active service, and his current neck disability was not caused by his active service. 

5.  The Veteran's current back disability did not have onset in active service, arthritis of his back did not manifest within one year of separation from active service, and current back disability was not caused by his active service.  

6.  The Veteran's current right hip disability did not have onset in active service, and is not otherwise related to active service.

7.  The Veteran does not have a right leg disability (claimed as right leg shortening).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for depression have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for a right leg disability (claimed as right leg shortening) have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a neck disability have not all been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a back disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a right hip disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examination as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, tinnitus, and arthritis are considered organic diseases of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).   

A.  Hearing Loss and Tinnitus

During the February 2017 Board hearing, the Veteran testified that onset of symptoms of ringing in his ears and hearing loss was during military service in 1964 during an incident while in a tank.  He was provided no ear protection and did not recall having a hearing exam on service discharge.  

In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records include a report of medical history from September 1966 in which the Veteran indicated that he had never had hearing loss or any ear nose or throat trouble.  Also in those records is a September 1966 report of medical examination documenting audiometer testing results showing 0 or negative puretone thresholds.  

Post-service treatment records include the August 2012 VA Hearing Loss examination.  This report shows that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  This case turns on whether such disability had onset during or was caused by his active service.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The examiner opined that bilateral hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was the Veteran's in service audiologic test results, particularly his September 1966 service separation exam showed the Veteran had normal hearing.  The examiner opined that the Veteran's hearing loss is less likely as not related to military service as this is consistent with the Veteran's service medical records showing normal hearing at separation from service.  The examiner also noted that the evidence of record shows he was diagnosed with hearing loss many years post-service discharge, in 2012.  The Board notes this is also consistent with the service medical records, which are devoid of complaints of ear problems to include hearing loss.

With respect to tinnitus, the examiner diagnosed tinnitus and opined that the Veteran has a diagnosis of clinical hearing loss, and the diagnosis of tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss and therefore concluded that tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure, which is consistent with the Veteran's service treatment records which show normal hearing at separation from service.  The examiner also noted that the evidence of record shows he was diagnosed with hearing loss many years post-service discharge, in 2012.  The Board notes this is also consistent with the service medical records, which are devoid of complaints of ear problems to include ringing.

Post-service private treatment records include a February 2017 statement from Dr. D.W.D., a private practitioner who opines that the Veteran has "hearing loss secondary to noise exposure during his tour of duty in the Army" noting the Veteran's duties included tanks firing shells with loud noise exposure.  There is no further discussion or rationale offered.

VA treatment records include evaluation and treatment for hearing loss to include hearing aids.  However, the treatment records do not relate disability to military service.  There is no associated nexus opinion.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus disabilities are not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the August 2012 examination report regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities weighs against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's hearing loss and tinnitus disabilities were not related to noise induced hearing loss from military service.  The examiner concluded that the Veteran had normal hearing in service and on service discharge as documented by the in service audiologic test results.  Additionally, on examination, the Veteran also reported the onset of tinnitus was 15 years ago and did not report the onset of symptoms in service.  The August 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In assessing the Veteran's credibility regarding his symptoms of hearing loss and ringing in the ears, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of bilateral hearing loss consistent with VA regulation and tinnitus was on examination in August 2012.  These diagnoses are nearly 45 years following service discharge.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of hearing loss and ringing in the ears since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the separation report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but affords them only the most minimal of probative value.  The Board acknowledges the Veteran's contentions of when his symptoms arose.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 45 years ago of ringing in ears and problems hearing leads to current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

Furthermore, to the extent that the Veteran contends that his current bilateral hearing loss and tinnitus disabilities are related to service, in contrast, during the September 1966 separation Report of Medical History at service discharge, the Veteran did not report any hearing or ear problems.  No clinical abnormality was found upon examination.  As discussed above, the Veteran contends that the onset of hearing problems was in service.  

In this regard, if the Veteran had been experiencing recurrent symptoms of hearing problems and tinnitus during service, it would be reasonable to infer that he would have reported such symptoms during his reports of history, especially because he did report other medical problems on separation in September 1966, to include heart trouble, cramping legs, and weight gain.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having any problems related to these conditions at service separation or for many years post-service separation, when he presently contends that he has experienced hearing problems and ringing in his ears since service weighs against any assertion that these symptoms began during service and continued after service.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include knee, ankle, and foot pain.  Thus it is reasonable to infer that had he experienced consistent hearing loss and ringing of the ears he would have reported it.  Additionally, the Veteran received a normal clinical evaluation of the ears.  

The probative evidence of record indicates that the Veteran's bilateral hearing and tinnitus disabilities are not related to incident in service.  Particularly, the Veteran's earliest indication of hearing loss and tinnitus in was in 2012, which is approximately 45 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

The Board finds the contemporaneous statements, from the September 1966 Report of Medical History at the time of service separation, indicating a lack of hearing loss and ear problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary, probative medical opinion in the evidence of record.

Given the negative findings in service, the first clinical evidence of pertinent disability for bilateral hearing and tinnitus many years post service, the lack of competent, credible evidence of pertinent symptoms and no competent evidence linking current disability to service, a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus disabilities on a presumptive or direct basis, and they are, therefore, denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that the June 2013 rating decision incorrectly concludes "[i]n this case, the evidence of record does not show current audiometric findings which meet the criteria for a grant of service connection for hearing loss. As you do not currently meet the criteria for hearing loss for VA purposes, service connection may not be granted."  Despite the RO's incorrect finding, for the reasons discussed above, a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.

B.  Depression

During the Board hearing, the Veteran testified that depression is secondary to his service-connected right knee disability to include the pain medication he is prescribed to treat the disability.  He stated that he takes Gabapentin three times daily for pain related to the service-connected right knee disability.  The Veteran also attributed depression to nonservice-connected hip, back, and neck conditions.  He reported that he received treatment for depression at the VA.  

A February 2012 and March 2013 VA treatment record shows the Veteran had a negative depression screen.  An undated depression screen was noted to be positive.

Here, the record does not show a competently diagnosed disorder related to depression at any time from contemporaneous to when the Veteran filed his claim to the present.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for depression is not warranted.  

The Veteran's statements all go to a connection between his depression and his service-connected residuals of removal of osteochondroma from the right knee with bone spurring, pain and limitation of motion as well as pain related to his non service-connected back, right hip, and neck pain.  As discussed in detail below, service connection is not established for any disability associated with the back, right hip, and neck, thus his statements do not support a grant of service connection for depression and the lay statements and testimony provided by the Veteran is not probative evidence favorable to this claim. 

For the reasons stated above, the Board finds that the preponderance of evidence is against a grant of service connection for depression.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Neck, Back, Right Hip, and Right Leg

The Veteran seeks service connection for disabilities of the neck, back, right hip, and right leg.  In his November 2016 VAF 9, Appeal to the Board of Veterans' Affairs, the Veteran wrote that his chronic back pain is linked to his hip and leg injury that occurred in service and these conditions are related to the surgery to lengthen his right leg, which he later discovered was unnecessary to include wearing a spacer in his right shoe, which he later discovered should have been worn in the left shoe.  He explained that this incident has caused back pain.  He also reported having to retire at age 62 due to back pain.  (In this regard, during the Board hearing, the Veteran and his representative stated that he is uninterested in pursuing a claim under 38 U.S.C. § 1151.  Notably, a June 2017 rating decision denied these claims pursuant to 38 U.S.C. § 1151.)

During the Board hearing the Veteran reported that his neck, back, and hip conditions were secondary to his service-connected right knee disability.  He explained that Dr. Willard Yerger, a private clinician, advised him that his spine was "out of line", because VA "put a build-up shoe on the wrong leg".  He explained that not until later did he learn for years he had been wearing a build-up shoe on the right side following having his right leg stretched.  He stated that he found out there should have been no stretching procedure.  He explained Dr. Yerger informed him the build-up shoe was on the right leg and it should have been on the left and this is the reason for the pain he experiences in the neck, back, and right hip.  The Veteran testified that his private physician, Dr. Phalen, who treats him two to three times weekly for pain, agrees with Dr. Yerger's finding.

Post-service treatment records show the Veteran was treated for joint pain with medication.  A June 2009 VA treatment record shows the Veteran presented for evaluation of shoe lift.  At that time he reported minimal pain related to hips and knees and also stated that he was seeing a chiropractor for his back.  He reported wearing a shoe lift since 1966, which he believed he is supposed to wear on the left side but reported he could not recall which side he should be wearing it.

A statement dated in June 2011 from Dr. Phelan states that following examination and x-ray of the right leg, the Veteran has a leg length discrepancy of 15 mm of the left leg.

      Right Leg Disability (claimed as right leg shortening)

During the Board hearing the Veteran testified that his right leg is not shorter than the left but it is the longer of the two.  He clarified that he is claiming a right leg disability because of "stretching of the leg" and placing a "build-up shoe on the wrong leg."  He explained the build-up shoe was placed on the wrong foot and as a result has caused right leg pain in different places and this is a result of being misdiagnosed.  He specifically, stated "I want service connection . . . for the right leg being lengthened and the build-up shoe on the right leg, on the wrong leg, all this time.  They told me the left leg was the longer and the right leg was the shorter."  He explained the disability he claims is experiencing pain in the entire right leg as a result of this misdiagnosing the leg.  (Notably the Veteran has a history of right knee injury with osteochondroma and this is a service-connected disability.)  

During military service, the medical evidence reflects that he had surgical intervention in 1966.  Thereafter, he was placed in traction after resection of the osteochondroma in the right femur.

The record reflects that in the past, particularly on VA examination in July 2010, the Veteran was assessed as having a shortened right leg, however the most probative evidence of record shows that the Veteran instead has a shortened left leg, and during the Board hearing the Veteran also stated the left leg is shorter than the right leg.  He contends the same in his July 2017 VA Form 9, Appeal to Board of Veterans' Appeals that it is actually his left leg that is shorter.  The Board finds this contention is well supported by the competent medical evidence of record.
In this regard, a November 1963 service treatment record shows that the Veteran was evaluated at an orthopedic clinic and his right leg was determined to be longer than the left leg.  He was then prescribed a 1/4 inch lift for the left heel.  A June 1964 service treatment record shows the Veteran was referred to the orthopedic clinic for reevaluation of the left heel lift measured at 1/4 inches.  An October 1964 service treatment record shows the Veteran was referred to the orthopedic clinic for application of heel lift.  Otherwise, with exception to disability of the right knee and right femur associated with osteochondroma (which is not on appeal), the service treatment records are devoid of right leg disability or problems related to stretching the Veteran's right leg length, to include the September 1963 enlistment examination and report of medical history as well as the September 1966 separation examination and report of medical history.  These records are consistent with the remainder evidence, which does not show a clinically diagnosed disability related to the right leg as a result of the Veteran's leg length discrepancy.

Post-service treatment records include VA treatment records and examinations.  Specifically, a March 1989 VA treatment record shows a podiatry evaluation noting the Veteran's left leg measured 1/2 inch shorter than the right.  At this time a left shoe build-up was recommended.  

A June 2009 VA treatment record shows the Veteran presented for evaluation of shoe lift.  He reported minimal pain related to the hips and knees and also stated that he was seeing a chiropractor for his back.  He reported wearing a shoe lift since 1966, which he believed he is supposed to wear on the left side but reported he could not recall which side he should be wearing it.  There is no associated nexus opinion.

In July 2009 the Veteran received a 3/8 heel lift for the right shoe from Calumet Orthopedic and Prosthetic Co.  

A June 2011 statement shows that following physical examination, Dr. Phelan concluded the left leg was shorter by 15mm.

As discussed, the July 2010 VA examination report indicates the examination of the right hip and lower extremity revealed the right leg was approximately 3/4 cm shorter than the left.  A subsequent May 2013 VA examination was afforded to determine the etiology of any disability related to right leg shortening.  The examiner opined the disability was congenital.

Given the above, the Board finds that the most probative evidence of record shows
that service connection for a right leg disability described as pain of the entire right leg is not warranted because there is no evidence of a disability.  Here, the VA examiners opined that there was right hip strain related to the right leg, however the examiner concluded the right hip strain was the result of wear and tear due to the Veteran's age of greater than 70 years, and his employment history in physically demanding positions.  The examiner further concluded that both hips showed mild arthritis, which is inconsistent with the right hip arthritis being due incorrect treatment of your leg length discrepancy.

Nonetheless, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right leg disability (claimed as right leg shortening).  

      Facts specific to the neck claim

The Veteran's service treatment records are devoid of complaints of neck problems.  

Post service treatment records include VA records and VA examination of the neck, which show diagnosis of spinal stenosis of the neck and treatment for neck pain.  
On VA examination in May 2017, the examiner diagnosed spinal stenosis of the neck.  The Veteran reported the onset of neck problems in 2000.  Following review of the claims file and examination of the Veteran, the VA examiner opined that cervical spine degenerative disc disease with moderate degenerative central stenosis is not at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected removal of osteochondroma of the right knee with bone spurring and pain.  The examiner concluded the neck disability was the result of wear and tear due to the Veteran's age of greater than 70 years, and his employment history in physically demanding positions.  The examiner further opined that the neck condition is unrelated to the Veteran's leg surgery in the 1960's.  In so finding, the examiner noted the Veteran's longstanding history of scoliosis and concluded that the neck condition may be related to positioning the neck in a compensatory manner as a result of scoliosis of the back.

      Facts specific to the back claim

A March 1971 VA treatment record shows the Veteran presented with complaints of back pain for the past two months.  He was diagnosed with degenerative joint disease, scoliosis of the lumbar spine, and bony spurring.  VA and private treatment records show the Veteran reported with complaints of back pain.  

Correspondence dated in May 2008 from B.D.H, D.C. states that for the last few years the Veteran received treatment for low back pain, right knee pain, and right leg pain.  However, his records were disposed of in April 2008 and there is no known diagnosis.  There is no associated nexus opinion or etiology opinion.

The Veteran was afforded VA examinations of the back in September 2008, July 2010, and May 2017.  On examination in May 2017 the Veteran reported post military employment to include setting up machines for 18 years.  After that he worked as a supervisor at a prison but retired at age 62 explaining that "walking on concrete was too hard".

On examination in September 2008 the examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported low back pain onset as 12 years ago and as a random event unrelated to any particular bending or weight bearing.  The examiner diagnosed low back strain with degenerative joint disease and concluded the condition was more likely than not related to the Veteran's left leg shortening and less likely than not related to service-connected right knee disability.

On examination in July 2010, the Veteran reported right hip and low back condition secondary to a leg discrepancy due to service-connected right leg condition.  The examination report notes the Veteran had an osteochondroma of the right femur resected during military service.  The examiner noted that service medical records show that the leg length revealed the right leg to be longer than the left and needed a heel lift.  The examiner's report further indicates that the Veteran's right leg is actually shorter than the left and it was the right leg that required a lift. 
The Veteran gave no history of injury to the back.  The examiner diagnosed lumbar spine arthritis, identified by x-ray.  X-rays of the Veteran's right hip revealed a normal hip.  The examination report indicates examination of the right hip and lower extremity revealed the right leg was approximately 3/4 cm shorter on the right than on the left.  The examiner diagnosed right hip strain, noting a normal x-ray.  The examiner opined that the right hip strain is at least as likely as not (at least 50 percent probability) related to the findings of the degenerative changes of the lumbosacral spine and the kyphoscoliosis.  In so finding, the examiner concluded that it is less likely than not that the hip condition is related to the history of the service-connected osteochondroma and it is previous resection.  There is no further discussion or rationale.

On examination in May 2017, the examiner diagnosed degenerative arthritis of the spine and scoliosis.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The examiner also summarized his review of the claims file to include the multiple VA examinations to determine the etiology of the Veteran's disability.  The resulting examination report notes the examiner concluded that scoliosis was likely congenital.  In addition, the examiner opined that it was less likely than not that degenerative joint disease of the back was the result of negligence on the part of the VA in how the leg length discrepancy was treated.  The examiner concluded degenerative joint disease was the result of wear and tear due to the Veteran's age of greater than 70 years, and his employment history in physically demanding positions.  

      Facts specific to the right hip claim

VA treatment records show the Veteran presented with right hip pain.  On examination in September 2008 the examination report indicates the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported right hip problems began 16 years ago without any prior trauma and had a gradual onset.  X-ray of the right hip was normal.  The examiner diagnosed right hip strain.  Noting the strain was ipsilateral to the right knee problem, the examiner concluded the condition was more likely than not related to the Veteran's left leg shortening and less likely than not related to service-connected right knee disability.

On examination in May 2017, the examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The examiner provided a detailed discussion of the Veteran's medical history.  The resulting examination report shows a diagnosis of mild degenerative changes of both hips.  The examiner concluded that it was less likely than not that right hip arthritis was the result of negligence on the part of the VA in how the leg length discrepancy was treated.  The examiner concluded the right hip strain was the result of wear and tear due to the Veteran's age of greater than 70 years, and his employment history in physically demanding positions.  The examiner indicated that both hips showed mild arthritis, which is inconsistent with right hip arthritis being the result of incorrect treatment of a leg length discrepancy.

      Analysis of Neck, Back, and Hip Claims 

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine, scoliosis, degenerative arthritis of the cervical spine, and right hip strain satisfying the first element of a service connection claim.  The evidence does not show that his arthritis manifested within one year of separation from service and therefore presumptive service connection is not appropriate.  Thus, the dispositive issue in this case is whether the lumbar spine, cervical spine, and right hip disabilities are related to his service-connected residuals of removal of osteochondroma from right knee with bone spurring, pain and limitation of motion disability.  In this case, the preponderance of evidence is against a finding that the disabilities are so related.  

In this regard, the Board finds the May 2017 VA examiner's findings and medical opinion that the degenerative changes observed in the Veteran are at the level expected on a person of his age, as well as the Veteran's employment history in physically demanding positions is entitled to significant probative weight because the physician examined the Veteran and provided a conclusion based on an accurate characterization of the evidence of record, including review of the entire claims file and the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the Board finds the medical opinion of the May 2017 VA examiner highly probative evidence against the claim because it includes a logical rationale supporting his conclusion, which is consistent with the record.  The Board finds that the May 2017 VA opinion outweighs the more general lay statements of the Veteran.

To the extent that the Veteran believes his neck, back, and right hip conditions are related to his service-connected right knee disability, the Board finds any lay opinion to this effect to not be competent evidence.  

As is clear from the evidence already discuss, whether one condition causes or aggravates another condition is not a simple question that can be competently addressed by a person without medical expertise.  The Veteran has not demonstrated any such expertise.  

As to the question of whether the Veteran's neck, back, and right hip disabilities had its onset in service, the Board finds that the evidence also does not support a finding for direct service connection.  The Veteran's service treatment records to include his September 1963 enlistment and September 1966 separation examinations and report of medical history do not indicate any neck, back, right hip, or right leg problems.  The Veteran reported having or having had cramping in the legs and also reported osteochondroma surgery.  The September 1966 separation examination report reflects that examination of the lower extremities was normal, noting the surgical scar.  The normal separation examination report of the lower extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any neck, back, right hip, or right leg conditions.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claims as there is no indication of a direct link between the Veteran's current conditions and military service.

As explained above, the weight of the evidence shows that there is no indication of a direct link between the Veteran's current neck, back, and right hip conditions and service-connected disability.  For these reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for neck, back, and right hip disabilities, secondary to service-connected disability or any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for right leg disability (claimed as right leg shortening) is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right hip is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


